Citation Nr: 1430509	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  09-37 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1981 to March 1987.

These matters initially came before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In that decision, the RO reopened the Veteran's claims of entitlement to service connection for left and right knee disabilities and denied the claims on the merits.

Jurisdiction over this case was transferred to the VA New York, New York RO, and that office forwarded the appeal to the Board.

In August 2012, the Veteran testified during a hearing at the New York RO before the undersigned; a transcript of that hearing is of record.

In January 2014, after reopening the claims, the Board remanded the claims to the agency of original jurisdiction (AOJ).  For the reasons indicated below, the AOJ complied with the Board's remand instruction.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  

As a final preliminary matter, the Board notes that the Veteran was initially represented by a veterans service organization and then by a private attorney.  He indicated in a July 2009 letter, however, that he did not have a representative or attorney.  The Board considers this a revocation of representation and the Veteran is therefore considered unrepresented on this appeal.


FINDINGS OF FACT

1.  A left knee disability did not manifest in service, arthritis did not manifest within the one year presumptive period, and any current left knee disability is unrelated to service.

2.  A right knee disability did not manifest in service, arthritis did not manifest within the one year presumptive period, and any current right knee disability is unrelated to service.


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated by service and left knee arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2.  A right knee disability was not incurred in or aggravated by service and right knee arthritis may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in August 2005 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain.  While notice how disability ratings and effective dates are determined was not provided that error is not prejudicial given the decisions reached below.  The case was most recently readjudicated in June 2014.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording the Veteran a March 2014 VA examination, pursuant to the Board's January 2014 remand instructions.  For the reasons indicated below, the examination was adequate and therefore complied with the Board's remand instructions.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

During the August 2012 Board hearing, the undersigned explained the issues on appeal, suggested the submission of evidence that may have been overlooked, to include a communication from a physician indicating a nexus between the current disabilities and service, and left the claims file open for 60 days in order to allow the Veteran time to submit additional evidence.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board will therefore proceed to the merits of the appeal.

Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies in cases such as this one when the disability for which the Veteran is claiming compensation, arthritis, is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Consideration of service connection on a continuity of symptomatology basis is required, however, only where a condition noted during service or in the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

For veterans with 90 days or more of active service during a war period or after December 31, 1946, chronic diseases such as arthritis are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

The Veteran has been diagnosed with disabilities of both knees, including arthritis.  He testified that he spent a significant amount of time during service working on his knees aboard a ship with a hard metal surface, although he also acknowledges that he did not sustain a specific injury.  The Veteran's testimony is competent, credible, and consistent with the circumstances of general enlisted Naval service while attached to a ship.  He has thus met the current disability and in-service event elements of the claim.  The dispositive question is whether there is a relationship between the current disabilities and the in-service event.

The Veteran acknowledges that he did not seek treatment in service or for many years thereafter.  The service and post service treatment records are consistent with the Veteran's statements, as there are no notations regarding the knees in the service treatment records, no abnormalities were noted on separation examination and the Veteran indicated at that time that he did not have knee symptoms.  The evidence thus reflects that a knee disability including arthritis did not manifest in service and compensably disabling arthritis did not manifest within the one year presumptive period.  

In addition, service connection on a continuity of symptomatology basis under 38 C.F.R. § 3.303(b) requires notation of symptoms in service and there were no such notations.  Moreover, the Veteran did not specifically indicate that he experienced continuous knee symptoms continuously from the time of service.  To the extent that he implied such continuity, this implication conflicts with the statements that he made at the time of separation indicating no knee symptoms and the Board finds the contemporaneous statements to be of greater probative weight than the subsequent statements made during the course of an appeal from the denial of compensation benefits.  The later statements thus lack credibility and the weight of the evidence is thus against continuity of knee symptomatology.

As to whether there is a relationship between the current nee disabilities and service, the Veteran indicated that a physician told him there was such a relationship.  Laypersons are competent to opine on some medical matters and are competent to report a contemporaneous medical diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The physician's opinion as reported by the Veteran is thus entitled to some probative weight.  But see Robinette v. Brown, 8 Vet. 69, 77 (1995) (A lay person's account of what a physician purportedly said, filtered as it is through a lay person's sensibilities, is not competent medical evidence.)  As noted above, the Veteran was given an opportunity to submit such an opinion, but he did not do so.

An opinion on the nexus issue was also rendered by the March 2012 VA examiner.  The examiner noted that he reviewed all records including the electronic record, in detail, and that he took into account the Veteran's reports of his working on his knees aboard ship during service as well as his decision not to seek treatment for symptoms during service.  The examiner wrote:

I did not find any complaints or treatment of any knee problems while in service or for several years after discharge from service.  The [computerized patient record system] treatment records in 2005 does not document any problems with the knees, veteran's knee conditions are of recent onset. The preponderance of currently established scientific and medical evidence does not support any relation between painting and chipping paint on his knees aboard a ship with a hard metal surface and the development of osteoarthritis of knees several years later. Hence veteran's current bilateral knee osteoarthritis is not related to his painting and chipping paint on his knees aboard a ship with a hard metal surface or any other event during military service.

As the examiner explained the reasons for his conclusions based on an accurate characterization of the evidence of record and medical literature, including his consideration of the lay evidence, his opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  The Board finds that this specific, reasoned opinion of a health care professional is of greater probative weight than the Veteran's general lay statements including his report of a general opinion by a physician that his current knee disabilities are related to service.  

As the preponderance of the most probative evidence is against finding a relationship between the current knee disabilities and the in-service events described by the Veteran, the benefit of the doubt doctrine is not for application and entitlement to service connection for left and right knee disabilities is not warranted.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a right knee disability is denied.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


